Opinion by
Orlady, P. J.,
On the first trial of this case a verdict was rendered in the plaintiff’s favor, and on an appeal taken to this court by the defendant the judgment was reversed and a new venire awarded (54 Pa. Superior Ct. 400). On the second trial a verdict was rendered in favor of the plaintiff, which was set aside by the court on motion for judgment n. o. v., when the plaintiff appealed and the judgment was reversed, the record remitted, to the court.below with the direction to enter judgment on the verdict in favor of the plaintiff. The present appeal is taken by the defendant, and the errors alleged relate to the refusal of the court to affirm points submitted by the defendant on the trial.
The questions involved herein were not considered on the. former appeal, for the reason that the plaintiff was the appellant.
A careful examination of the record satisfies us that the points presented by the defendant were correctly disposed of in the light of the facts presented by the evidence. The review of the facts in the appeal in 63 Pa. Superior Ct. 79, we feel is an answer to the appellant’s argument in this case, and as said by the court in refusing the defendant’s fourteenth point, to wit, “Under all the evidence in the case the verdict must be for the defendant.” The question, we think, is one for the jury, *345and them alone; They must determine from the evidence whether or not this plaintiff is entitled, under all the circumstances as they shall find them from the evidence, to recover the damages for his injury from the defendant.
A judgment upon an appeal taken by one of the parties is no bar to a subsequent appeal by the other party, in which different errors are assigned. Gates v. Penna. R. R. Co., 154 Pa. 566; Pittsburgh Wagon Works Est., 204 Pa. 435.
The judgment is affirmed.